DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: communication unit, reception unit, determination unit, setting unit, control unit, acquisition unit, transmission unit in claims 1, 2, 9, 14, and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Objections
Claims 1, 6-8, 11-14, 17-18, 20, and 21 are objected to because of the following informalities:  
Regarding claim 1, in line 6, replace “a data amount of data” with --a data amount of first data--.
Regarding claim 6, in line 1, replace “according to claim 1” with --according to claim 2-- because claim 6 recites the second transmission rate in line 2.  The second transmission rate is recited in claim 2, not in claim 1.
Regarding claim 7, in line 1, replace “according to claim 1” with --according to claim 2-- because claim 7 recites the second transmission rate in line 2.  The second transmission rate is recited in claim 2, not in claim 1.
Regarding claim 8, in line 2, delete “the” before --Institute--.
Regarding claim 11, replace “notifying the communication apparatus” with --notifying the second other communication apparatus--.
Regarding claim 12, in line 2, delete “the” before --IEEE802.11ax--.
Regarding claim 13, in line 3, delete “the” before --IEEE802.11ax--.
Regarding claim 14, in lines 7-8, replace “the first transmission rate” with --a first transmission rate--.
Regarding claim 17, in line 2, delete “the” before --IEEE802.11ax--.
Regarding claim 18, in line 3, delete “the” before --IEEE802.11ax--.
Regarding claim 20, in line 7, replace “the amount of data” with –the amount of first data--.
--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Min et al (US 2017/0055284 A1).
Regarding claims 1, 19, and 20, Min discloses a communication apparatus (Fig. 3A, AP 302) comprising: 
a communication unit (Fig. 2, network interface device 220) configured to communicate with a plurality of other communication apparatuses by using a frequency band assigned to each of the plurality of other communication apparatuses (Fig. 3B, different bands 312, 314 and 316 assigned to STAs, e.g., STA A, STA B, and STA C for communication with AP 302); 
a reception unit (Fig. 2, network interface device 220) configured to receive a first notification frame for notifying the communication apparatus of a data amount of data stored as data to be transmitted from each of the plurality of other communication apparatuses to the communication apparatus (39th paragraph, the expected transmission time may be based on channel conditions as well as the amount of data for transmission on one or both full duplex links.  Herein, each expected transmission time is calculated individually for each STA, illustrated in Fig. 3); 
a determination unit (Fig. 2, processor 202) configured to determine a first communication time based on a data amount of first data notified of by the first notification frame received by the reception th paragraph, an expected transmission time for a STA is determined on channel conditions as well as the amount of data for transmission on one or both full duplex links); 
a setting unit (Fig. 2, processor 202) configured to, based on the first communication time determined by the determination unit, set a first transmission rate in communicating second data with a second other communication apparatus included in the plurality of other communication apparatuses, via the communication unit (39th paragraph, MCS for a STA may be adjusted to reduce expected transmission time of this STA as a function of the expected transmission time of other STAs.  In other words, the MCS of STA A may be adjusted in response to expected transmission time of STA B, illustrated in Fig. 3A); and 
a control unit (Fig. 2, processor 202) configured to, in a case of parallelly communicating with the plurality of other communication apparatuses including the first and the second other communication apparatuses via the communication unit (Fig. 3B), control reception of the second data to be transmitted at the first transmission rate set by the setting unit from the second other communication apparatus (42nd paragraph and Figs. 3B and 4B-4D, AP 302 receives uplink data from STAs according to assigned MCS/BW and expected transmission times).

Regarding claim 11, Min discloses a second transmission unit (Fig. 2, network interface device 220) configured to transmit, to the second other communication apparatus, a second notification frame for notifying the communication apparatus of information about the first transmission rate so that the second data is transmitted from the second other communication apparatus at the first transmission rate (42nd paragraph, AP may transmit the trigger 404 individually or may broadcast the trigger 404 to all STAs.  The trigger may comprise STA ID, MCS, etc…  The STA upon receiving the trigger frame may extract information and use the communication information during data transmission).  

th paragraph and Fig. 4A, FD trigger frame 404 is in 802.11ax standard).  

Regarding claim 13, Min discloses that wherein the communication apparatus performs Orthogonal Frequency Division Multiple Access (OFDMA) communication (28th paragraph) conforming to the IEEE802.1lax standard (39th paragraph, 802.11ax standard).

Regarding claims 14 and 21, Min discloses a communication apparatus (Fig. 2) comprising: 
a transmission unit (19th paragraph and Fig. 2, network interface device 220) configured to transmit first data to a first other communication apparatus (Fig. 2, STA A 304 transmits data to AP 302.  Herein, the STA A 304 is the communication apparatus and the AP 302 is the first other communication apparatus, as claimed) when the communication apparatus and a second other communication apparatus assigned a part of a frequency band by the first other communication apparatus parallelly communicate with the first other communication apparatus (Figs. 3A-3B, 4B-4CD, and 5 and 39th paragraph, STA A and STA B communicate in parallel with AP 302 via assigned bandwidths 312 and 314 by AP 302 in 802.11ax system); and 
a control unit (Fig. 2, processor 202) configured to, when the transmission unit transmits the first data to the first other communication apparatus, control transmission of the first data (Figs. 4B-4D and 42nd paragraph, STA transmits using communication information) at the first transmission rate set by the first other communication apparatus (39th paragraph, MCS and BW may be adjusted to reduce the STA’s expected transmission time.  Herein, MCS is the transmission rate) based on a communication time for second data to be communicated with the first other communication apparatus by the second other communication apparatus (39th paragraph, AP may adjust radio configuration of a STA taking into account the transmission time for one or more other STAs).  

th paragraph, MCS of a STA may be adjusted to reduce the expected transmission time for the STA as in compared to other expected transmission times of other STAs for not more than 5-10%).

Regarding claim 16, Min discloses a reception unit (Fig. 2, network interface device 220) configured to, when the transmission unit transmits the first data to the first other communication apparatus, receive a notification frame for notifying the communication apparatus of the first transmission rate from the first other communication apparatus, wherein the transmission unit transmits the first data to the first other communication apparatus at the first transmission rate notified of by the notification frame received by the reception unit (42nd paragraph, AP may transmit the trigger 404 individually or may broadcast the trigger 404 to all STAs.  The trigger may comprise STA ID, MCS, etc…  The STA upon receiving the trigger frame may extract information and use the communication information during data transmission).  

Regarding claim 17, Min discloses that wherein the notification frame is Trigger Frame (TF) conforming to the IEEE802.11ax standard (39th paragraph and Fig. 4A, FD trigger frame 404 is in 802.11ax standard).  

Regarding claim 18, Min discloses that wherein the transmission unit performs Orthogonal Frequency Division Multiple Access (OFDMA) communication (28th paragraph) conforming to the IEEE802.11ax standard (39th paragraph, 802.11ax standard).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Min in view of Cheng et al (US 2019/0230674 A1).
Regarding claim 8, Min discloses that the system operating according to 802.11ax standard (39th paragraph) and expected transmission time is determined based on the amount of data for transmission reported by STA (39th paragraph).  Min does not disclose BSR notification frame.  Cheng discloses 802.11ax network (26th paragraph).  Cheng further discloses that the AP determining schedule using BSRs reported from the stations (50th paragraph).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include BSR reports in Min’s system, as suggested by Cheng, to optimize scheduling in a network.

Regarding claims 9 and 10, Min discloses that the expected transmission time is determined based on the amount of data for transmission reported by STA (39th paragraph).  Min does not disclose first transmission unit configured to transmit a request frame, to each of the plurality of other communication apparatuses, to request each apparatus to notify the communication apparatus of the data amount of data stored as data to be transmitted to the communication apparatus, wherein the reception unit receives the first notification frame as a response to the request frame and the request- 38 -10198877US01 frame is BSR Poll conforming to the IEEE802.llax standard.  Cheng discloses 802.11ax network (26th paragraph).  Chen further discloses determining the payload size of a particular wireless device from a buffer status report (BSR) transmitted from the wireless device in response to a buffer status poll (57th paragraph).  It would .

Allowable Subject Matter
Claims 2-7 (assuming claims 6 and 7 are also depended on claim 2, see above claim objections) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Inohiza (US 2020/0137772 A1), same assignee, discloses grouping apparatuses based on the amount of buffered data.
Zhou et al (US 2018/0263044 A1) discloses scheduling for communication in AP cluster.
Park et al (US Patent No. 11,178,568 B2) discloses UL MU scheduling.
Ghost et al (US 2017/0164351 A1) discloses signaling UL frame duration.
Asterjadhi et al (US 2020/0029350 A1) discloses QoS uplink access in WLAN.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/Primary Examiner, Art Unit 2472